Title: From Thomas Jefferson to Edmund Randolph, 9 November 1792
From: Jefferson, Thomas
To: Randolph, Edmund



Sir
Philadelphia Nov. 9. 1792

I take the liberty of submitting to your consideration sundry letters which have passed between Governor Martin, Governor Blount and myself relative to intrusions on the lands of the U.S. in the South-Western territory, and of asking your advice Whether any and what proceedings should be instituted for asserting the rights of the U.S. against the intruders? I have the honor to be with great esteem & respect Sir Your most obedt & most hble servt

Th: Jefferson

